Exhibit 10.15


RESTRICTED STOCK AGREEMENT
 
This Restricted Stock Agreement (this “Agreement”) entered into as of [See
Schedule A], sets forth the terms and conditions of an award (this “Award”) of
restricted stock granted by Ecosphere Technologies, Inc., a Delaware corporation
(the “Company”), to [See Schedule A] (the “Recipient”) under the 2006 Equity
Incentive Plan (the “Plan”).
 
               1.           The Plan. This Award is made pursuant to the Plan,
the terms of which are incorporated in this Agreement.  Capitalized terms used
in this Agreement that are not defined in this Agreement have the meanings as
used or defined in the Plan.
 
2.            Award. The Recipient has been granted [See Schedule A] shares of
restricted common stock (“Restricted Stock”) in connection with the Recipient
providing service as a director, director advisor or board committee
member.  All certificates issued shall contain an appropriate restrictive
legend.  This Agreement replaces any and all restricted stock agreements between
the parties, if any, with respect to this Award.
 
3.            Vesting.


(a)           The shares of Restricted Stock shall in equal annual increments
over a three-year period with the first vesting date being one year from the
date of this Agreement, subject to continued service in the capacity for which
the Award were granted.  The Restricted Stock shall be unregistered unless the
Company voluntarily files a registration statement covering such shares with the
Securities and Exchange Commission. Notwithstanding any other provision in this
Agreement, the Restricted Stock automatically vest on the date of a Change in
Control, as defined under the Plan.


(b)           Notwithstanding any other provision of this Agreement, at the
option of the Board of Directors or the Compensation Committee, all shares of
Restricted Stock subject to this Agreement shall be immediately forfeited in the
event of:


(1)           Purchasing or selling securities of the Company not in accordance
with the Company’s inside information guidelines then in effect;


(2)           Breaching any duty of confidentiality including that required by
the Company’s inside information guidelines then in effect;


(3)           Competing with the Company; or


 (4)             Recruitment of Company personnel after ceasing to be a
director, director advisor or committee member.


4.           Anti-Dilution Provisions.  The Restricted Stock granted hereunder
shall be subject to the Plan, including its anti-dilution provisions.


 
1

--------------------------------------------------------------------------------

 


5.           Profits on the Sale of Certain Shares; Cancellation.  If any of the
events specified in Section 3(b) of this Agreement occur within one year from
the last day performing services for the Company in the capacity for which this
Award was granted (the “Termination Date”), all profits earned from the
Recipient’s sale of the Restricted Stock during the two-year period commencing
one year prior to the Termination Date shall be forfeited and forthwith paid by
the Recipient to the Company.  Further, in such event, the Company may at its
option cancel the shares of Restricted Stock granted under this Agreement.  The
Company’s rights under this Section do not lapse one year from the Termination
Date but are a contract right subject to any appropriate statutory limitation
period.


6.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this  Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar overnight next business day delivery, or by facsimile delivery followed
by overnight next day delivery, as follows:
 

  The Recipient:                             Facsimile:                The
Company: Ecosphere Technologies, Inc.       3515 S.E. Lionel Terrace      
Stuart, Florida 34997
      Attention: Chief Financial Officer       Facsimile: (772) 781-4778        
    with a copy to: Michael D. Harris, Esq.       Harris Cramer LLP       1555
Palm Beach Lakes Blvd., Suite 310       West Palm Beach, FL 33401      
Facsimile:  (561) 659-0701


or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the delivery in person or by
mailing.


7.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


8.           Attorney’s Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to reasonable attorney’s fee, costs and expenses.


9.           Severability.  If any term or condition of this Agreement shall be
invalid or unenforceable to any extent or in any application, then the remainder
of this Agreement, and such term or condition except to such extent or in such
application, shall not be affected hereby and each and every term and condition
of this Agreement shall be valid and enforced to the fullest extent and in the
broadest application permitted by law.


 
2

--------------------------------------------------------------------------------

 


10.           Entire Agreement.  This Agreement represents the entire agreement
and understanding between the parties and supersedes all prior negotiations,
understandings, representations (if any), and agreements made by and between the
parties.  Each party specifically acknowledges, represents and warrants that
they have not been induced to sign this Agreement
 
11.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws.
 
 
12.            Headings.  The headings in this Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 
 
[Signature Page To Follow]


 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date aforesaid.


WITNESSES:
   
ECOSPHERE TECHNOLOGIES, INC.
           
 
  By:  
 
 
 
   
Adrian Goldfarb
Chief Financial Officer
 
 
   
 
                  RECIPIENT                              


 
4

--------------------------------------------------------------------------------

 
 
 
Schedule A




Name: Charles Vinick
Date: December 22, 2009
Restricted Stock: 174,419 shares








A-1

 